Citation Nr: 0703660	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-15 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to a higher evaluation for degenerative disc 
disease of the lumbosacral spine, L5-S1, with neurological 
involvement manifested by weakness of the left lower 
extremity for the period commencing August 18, 2003.  

3.  Entitlement to a higher evaluation for degenerative disc 
disease of the lumbosacral spine, L5-S1, with neurological 
involvement manifested by weakness of the left lower 
extremity for the period prior to August 18, 2003.     

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from August 1977 to 
November 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1999 and June 2002 by the St. 
Petersburg, Florida, Regional office (RO) of the Department 
of Veterans Affairs (VA).

The appellant's claim of entitlement to service connection 
for heart disease had been the subject of a denial by the 
agency of original jurisdiction (AOJ) in March 1997 and in 
the March 1999 rating decision the AOJ found that new and 
material sufficient in law to reopen the claim had not been 
submitted.  A decision-remand by the Board in December 2000 
found, however, that the additional evidence received since 
the prior final disallowance of the claim in March 1997 was 
in fact new and material and reopened the claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The issue before the Board 
at this time relating to the appellant's cardiovascular 
system is entitlement to direct service connection for heart 
disease and/or entitlement to presumptive service connection 
service connection for a heart disorder as a chronic disease.  

In September 2004, the Board remanded the case for further 
development of the evidence.  The case was returned to the 
Board in October 2006.  

The issues of entitlement to a higher evaluation for 
degenerative disc disease of the lumbosacral spine, L5-S1, 
with neurological involvement manifested by weakness of the 
left lower extremity for the period commencing August 18, 
2003 and for the period prior to August 18, 2003, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  No medical findings of any cardiovascular disorder were 
made by a physician or other health care professional during 
the appellant's active military service or within one year 
following his separation from such service.

2.  There is no competent medical evidence of record showing 
that the appellant's current cardiovascular disease had onset 
in service or is etiologically related to service.

CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).
    
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in October 2004 and May 2005 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  VA 
obtained a medical opinion addressing the medical question of 
a relationship, if any, between his current cardiovascular 
disease and his active military service.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  

The adjudication of the veteran's reopened claim on appeal 
for service connection for heart disease was prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA notice provided to the veteran on that 
issue by the RO was the kind of remedial notice which the 
United States Court of Appeals for Veterans Claims (Court) 
found in Pelegrini v. Principi, 18 Vet. App. 112 (2004), to 
be permissible under the applicable statute and regulations.  
In view of the fact that the veteran and his representative 
have had ample opportunity during the almost eight years that 
his appeal on the issue of entitlement to service connection 
for heart disease has been pending to submit evidence and 
argument in support of that claim, the timing of the VCAA 
notice provided to the veteran on that issue was in no way 
prejudicial to him.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

When cardiovascular disease, to include hypertension, is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The veteran's service medical records contain a report of a 
medical examination for enlistment in the United States Army 
which was conducted in May 1997.  The examining physician 
found on physical examination that the veteran had at that 
time a systolic apical murmur which was not considered 
disqualifying for military service.

A "murmur" is an auscultatory sound, benign or pathologic, 
particularly a periodic sound of short duration of cardiac or 
vascular origin.  "Auscultatory" means of or pertaining to 
auscultation, which is the act of listening for sounds within 
the body.  "Systolic" murmurs are cardiac murmurs occurring 
during systole.  "Systole" is the contraction or period of 
contraction of the heart, especially that of the ventricles.  
See Dorland's Illustrated Medical Dictionary 161, 1065, 1653 
(28th ed., 1994).  

No form of cardiovascular disease was diagnosed at the 
veteran's enlistment examination in May 1997.  

The veteran's service medical records show that, in May 1979, 
he complained of having chest pain after he fell out of a 
physical training run.  He underwent a chest X-ray and an 
electrocardiogram (ECG) which were found to be normal.  At a 
medical examination in July 1984 for separation from active 
service, a chest X-ray of the veteran was normal and his 
heart (thrust, size, rhythm, sounds) was evaluated as normal.   

There is no competent medical evidence of record that the 
veteran was diagnosed by a physician or by another qualified 
health professional with any form of heart disease or with 
hypertension prior to his active military service, during 
such service, or within the year following his separation 
from such service. 

In June 1998, the veteran was admitted to a VA Medical Center 
(VAMC) for evaluation of his complaint of chest pain for two 
and a half weeks.  An echocardiogram of the veteran was 
normal but a thallium scan was strongly positive and the 
veteran had chest pain in the hospital, so he was transferred 
to another VAMC, where he underwent coronary artery bypass 
surgery.  The veteran had a myocardial infarction in 1999 but 
he did not again have surgery.  

At a VA heart examination in May 2002, the veteran's blood 
pressure was 140/72.  The examining VA physician found that 
the veteran had no effects of valvular disease and appeared 
to be asymptomatic.  The diagnosis was history of coronary 
artery disease and hyperlipidemia, treated.  

At a VA medical examination in June 2005, no heart murmur was 
detected clinically.  After reviewing the veteran's service 
medical records and pertinent post-service VA and non-VA 
medical treatment records, the VA examiner stated a medical 
opinion that the veteran's coronary artery disease, which had 
first been diagnosed approximately 14 years after his 
separation from active military service, did not have onset 
in service and was not related to service.  She commented 
that in service the veteran had had electrocardiograms (ECGs) 
which were normal and that in service no medical findings 
were made of any cardiac or coronary artery abnormality.  

There is absolutely no competent medical evidence in support 
of the claim on appeal for service connection for heart 
disease.  The only medical opinion addressing the question of 
whether the veteran's current cardiovascular disease had its 
onset in service or is etiologically related to service is 
the opinion of the VA medical examiner in June 2005 who found 
no such relationship.  The preponderance of the evidence is 
against the claim of entitlement to service connection for 
heart disease, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for heart disease is 
denied.  


REMAND

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  The revised criteria 
effective September 26, 2003, include Diagnostic Code 5243, 
pertaining to intervertebral disc syndrome, which provides 
that intervertebral disc syndrome is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25, the combined ratings table.  
Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine of VA's rating schedule states: 
Evaluate any associated objective neurological abnormalities 
separately, under an appropriate diagnostic code.  

A rating decision in June 2002 granted entitlement to service 
connection for low back pain effective August 10, 1999, and 
assigned a disability evaluation of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 as then in effect 
from August 10, 1999, and as 40 percent disabling from 
September 16, 2003."  

While this case was in remand status, a statement was 
received from the veteran in July 2005 that he had become 
wheelchair-bound and that month a VA physician at a VA 
community-based outpatient clinic on examination of the 
veteran's lower extremities found that he had some weakness 
of the right thigh and that he may have had a stroke 
[cerebral vascular accident].  On July 21, 2005, the VA 
treating physician made a notation in the veteran's records 
as follows: "Apparently, either one or two months ago, 
patient developed an onset of right arm, leg, facial weakness 
and numbness.  He was seen at Kessler [evidently referring to 
the medical center at Keesler Air Force Base, Biloxi, 
Mississippi].  I cannot find those records.  In any event, 
they reportedly found a stroke."     

The agency of original jurisdiction (AOJ) arranged for the 
veteran to undergo a medical examination in May 2006.  On a 
VA Form 21-2680, Examination For Housebound Status Or 
Permanent Need For Regular Aid And Attendance, the examining 
VA physician reported that a clinical examination of the 
veteran showed: markedly decreased strength of both lower 
extremities, left more than right, with weak to non-existent 
dorsiflexion and plantar flexion of the left foot.  The 
examining VA physician stated that the veteran "must use 
crutches" if he was not in a wheelchair.    

There is no indication in the record of this case that the VA 
physician who conducted the May 2006 examination was asked by 
the AOJ to provide a medical opinion on the matter of the 
likely etiology of any neurological deficits or abnormality 
of the veteran's lower extremities.  It is also noted that VA 
has not obtained medical records concerning the initial 
diagnosis of the veteran suffering a stroke.   

The AOJ accepted the report of the May 2006 examination as 
raising a claim of entitlement to special monthly 
compensation (SMC) on account of a permanent need for aid and 
attendance of another person or on account of being 
housebound, see 38 C.F.R. § 3.157(b)(1), and in a June 2006 
rating decision denied the claim for SMC on the basis that 
any inability on the veteran's part to perform activities of 
daily living was not due to service-connected disability.  

In a May 2006 rating decision, the AOJ denied entitlement to 
service connection for loss of use of both lower extremities 
and purported to grant entitlement to service connection for 
"degenerative disk disease at level L5-S1 with left sided 
leg weakness" effective July 6, 2005, the date on which a 
statement was received from the veteran in which he said that 
he had "loss of use of my legs due to my back".  The May 
2006 rating decision listed the medical evidence considered 
as only VA outpatient treatment records dated from April 2005 
to March 2006.  A basis for the May 2006 grant of service 
connection [which appears to have been a grant of expansion 
of the initial grant of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, initially 
characterized as low back pain, by the June 2002 rating 
decision] other than "Service connection for degenerative 
disk disease at level L5-S1 with left sided leg weakness has 
been established as directly related to military service" 
was not stated by the VA adjudicator.  

The section of the May 2006 rating decision providing reasons 
for the decision to grant service connection for degenerative 
disk disease at level L5-S1 with left sided leg weakness 
contains the statement "The assessment given was weakness on 
the right side and weakness of the legs due to stroke and 
back pathology."  A careful review of all VA outpatient 
treatment records associated with the other evidence in the 
veteran's claims file since the Board's September 2004 remand 
failed to reveal any medical finding or medical opinion that 
weakness of a lower extremity was medically linked to 
degenerative disc disease of the lumbosacral spine

On this record, the Board is not able to decide the increased 
rating issue on appeal without additional medical findings by 
physicians to determine the nature and severity of the 
orthopedic and neurological manifestations of the veteran's 
service-connected disability of degenerative disc disease of 
the lumbosacral spine, see 38 C.F.R. § 3.159(c)(4) (2006), 
and this case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following action:        

1.  After requesting that the appellant 
provide any necessary releases and 
receiving such releases from him, the AMC 
should attempt to obtain copies of the 
records of medical treatment for any 
cerebral vascular accident (stroke) 
suffered by him and diagnosed since his 
separation from service at the medical 
center of Keesler Air Force Base, Biloxi, 
Mississippi (Keesler)  and by service 
department physicians at Keesler or other 
service department medical facilities or 
at other non-VA medical facilities and by 
non-VA physicians, if any.  In making 
these records requests, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(1)(2) (2006).      

2.  The AMC should then arrange for the 
veteran to undergo special orthopedic and 
neurologic examinations to determine the 
nature and severity of the orthopedic and 
neurological manifestations of the 
veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  
It is imperative that the examining 
physician or physicians review the 
veteran's pertinent medical records in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician or 
physicians should respond to the 
following questions: 

(1) What are the orthopedic 
manifestations of the veteran's 
degenerative disc disease of the 
lumbosacral spine; (2) What are the 
neurologic manifestations, if any, 
of his degenerative disc disease of 
the lumbosacral spine; (3) What is 
the degree of severity of the 
orthopedic manifestations of the 
veteran's degenerative disc disease 
of the lumbosacral spine; (4) Are 
the orthopedic manifestations of 
the veteran's degenerative disc 
disease of the lumbosacral spine 
productive of functional loss; (5) 
To what extent do orthopedic 
manifestations of the veteran's 
degenerative disc disease of the 
lumbosacral spine impact his 
employability; 
(6) What is the degree, if any, of 
severity of the neurologic 
manifestations of the veteran's 
degenerative disc disease of the 
lumbosacral spine; (7) Are the 
neurologic manifestations of the 
veteran's degenerative disc disease 
of the lumbosacral spine, if any, 
productive of functional loss; (8) 
To what extent do neurologic 
manifestations of the veteran's 
degenerative disc disease of the 
lumbosacral spine impact his 
employability; 
(9) What is the functional loss, if 
any, due to the combined effect of 
the orthopedic and neurologic 
manifestations of the veteran's 
degenerative disc disease of the 
lumbosacral spine

A rationale should be provided for the 
medical findings and conclusions reached.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


